Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE: August 12, 2008 CRC Health Corporation Reports Operating Results For the Second Quarter and Six Months Ended June 30, 2008 CUPERTINO, CA, August 12, 2008 – CRC Health Corporation (“CRC” or the “Company”), a leading provider of substance abuse treatment and youth services through its wholly owned consolidated subsidiaries, announced its results for the second quarter and six months ended June 30, 2008, reflecting contributions from acquisitions and continued organic growth. The Company has three operating divisions:recovery division, youth division, and healthy living division.The recovery division provides substance abuse and behavioral disorder treatment services through residential treatment facilities and outpatient treatment clinics.The youth division provides educational programs for underachieving young people through residential schools and wilderness programs.The healthy living division provides adolescent and adult weight management programs and treatment services for eating disorders.For segment reporting purposes, the Company reports in two segments:recovery and youth.The healthy living division is combined with corporate/other as it does not meet the quantitative threshold for separate segment reporting. Comparative financial results and selected statistics for the second quarter and six months ended June 30, 2007 have been presented to conform to the Company’s new organizational structure which became effective on October 1, 2007. For the quarter ended June 30, 2008, consolidated, adjusted pro forma net revenue increased $2.0 million, or 1.6%, to $122.3 million from $120.3 million during the same period in 2007.Second quarter 2008 adjusted pro forma earnings before interest, taxes, depreciation and amortization (“EBITDA”) decreased by $3.0 million, or 10.7%, to $25.0 million compared to $28.0 million during the same period in 2007.Additionally the quarter ended June 30, 2008 showed adjusted pro forma net revenue and adjusted pro forma EBITDA increases of $6.2 million, or 5.4%, and $4.6 million, or 22.2%, compared to the quarter ended March 31, 2008. Consolidated, adjusted pro forma net revenue for the six months ended June 30, 2008 was $238.3 million which reflects a $4.5 million or 1.9% increase from the same period in 2007. For the six months ended June 30, 2008 adjusted pro forma EBITDA of $45.5 million reflects a decrease of $7.7 million, or 14.5%, from the same period of Historical Financial Results Second Quarter and Six Months Ended June 30, 2008 Consolidated Financial Results: Recovery
